Citation Nr: 1418820	
Decision Date: 04/29/14    Archive Date: 05/06/14

DOCKET NO.  10-20 261	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an extension of a temporary total rating from September 1, 2008, through October 23, 2008, based on the need for convalescence following October 23, 2007, right knee surgery.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from April 1977 to January 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muscogee, Oklahoma.  Jurisdiction over the appeal has since been transferred to the RO in Waco, Texas.  

In October 2011, the Veteran testified at a hearing before the undersigned.  A transcript of that hearing has been associated with the claims file.

Following issuance of the November 2010 supplemental statement of the case, additional evidence was added to the claims file.  Nonetheless, the Board finds that a Remand for agency of original jurisdiction (AOJ) review of this evidence is not required because in October 2011 and again in March 2014 the Veteran and thereafter his representative waived such review.  See 38 C.F.R. § 20.1304(c) (2013).

As will be explained in more detail below, VA may only grant a claimant an extension of his temporary total disability rating for up to one year.  See 38 C.F.R. § 4.30(b) (2013).  Therefore, because the record shows that the Veteran has already been granted a temporary total disability rating as a result of his October 23, 2007, right knee surgery at all times from October 23, 2007, to August 31, 2008, the Board has recharacterized the issue on appeal as it appears on the first page of this decision to reflect the fact that controlling laws and regulations only allow an extension through October 23, 2008.   

Next, the Board notes that in July 2013 the Veteran's representative withdrew the appellant's notice of disagreement to the August 2012 rating decision that, among other things, denied his application to reopen his claim of service connection for a left hip disorder.  Therefore, the Board finds that no further action by the Board is required as to this matter.  See Hamilton v. Brown, 4 Vet. App. 528 (1993) ("where ... the claimant expressly indicates an intent that adjudication of certain specific claims not proceed at a certain point in time, neither the RO nor BVA has authority to adjudicate those specific claims, absent a subsequent request or authorization from the claimant or his or her representative"); Also see 38 C.F.R. § 20.204(b) (2013) (a substantive appeal may be withdrawn at any time before the Board promulgates a decision).  


FINDING OF FACT

From September 1, 2008, through October 23, 2008, the most probative evidence of record does not show that the post-operative residuals of the Veteran's October 23, 2007, right knee surgery included severe postoperative residuals such as an incompletely healed surgical wound, a need for therapeutic immobilization of the joint, a need for house confinement, problems with a stump, the need for a body cast, or the need for the continued use of a wheelchair or crutches because regular weight bearing is prohibited. 


CONCLUSION OF LAW

From September 1, 2008, through October 23, 2008, the Veteran did not meet the criteria for extension of a temporary total convalescent rating based on the need for convalescence following October 23, 2007, right knee surgery.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.30 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  VA thirdly has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

Initially, the Board notes that in the current appeal there is no issue as to providing an appropriate application form, completeness of the application, or veteran status. 

Next, the Board finds that written notice provided in July 2008, prior to the December 2008 rating decision, fulfills the provisions of 38 U.S.C.A. § 5103(a) except for notice of the laws and regulations governing the assignment of disability ratings and effective dates as required by the United States Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  As to the lack of Dingess notice, the Board finds this error harmless because for the reasons explained below the claim is being denied and any issue regarding a disability rating or an effective date is moot.  Moreover, the Board finds that even if the above letter failed to provide the Veteran with adequate 38 U.S.C.A. § 5103(a) notice, that this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the above letter as well as the rating decision, the statement of the case, and the supplemental statement of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.   Here, during the October 2011 Board hearing, the Veteran was assisted at the hearing by an accredited representative and the representative and the Acting VLJ (AVLJ) asked questions to ascertain the extent that the appellant required additional convalescents because of his right knee surgery.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative that is not already found in the claims file.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  Therefore, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

VA has also secured all available pertinent evidence and conducted all appropriate development.  Specifically, the record shows that the RO has obtained and associated with the claims files all identified and available medical records surrounding the Veteran's right knee surgery and post-operative treatment including his treatment records from the Muskogee VA Medical Center and his records on file with the Social Security Administration (SSA).  

Moreover, the Board finds that the July 2008 VA examination is adequate to adjudicate the claim because after taking a detailed history from the Veteran and conducting an examination the examiner provided sufficient details about the severity of his post-operative right knee to allow the Board to ascertain if he met the criteria for an extension of temporary total benefits under 38 U.S.C.A. § 4.30.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303 (2007).

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claim below, the Board has reviewed all of the evidence in the Veteran's claims file including those found in virtual VA and VBMS.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


The Claim

The Veteran and his representative contend, in substance, that the claimant is entitled to an extension of his temporary total convalescent rating at least from September 1, 2008, through October 23, 2008, because his right knee is weak and painful and these problems prevent him from working his job in construction because he cannot put weight on it.  He also claims that his VA doctor told him his right knee is know so bad that he should not work until he has it replaced.  It is also requested that the Veteran be afforded the benefit of the doubt. 

VA regulations permit the assignment of a temporary total disability rating, without regard to other provisions of the rating schedule, ". . . when it is established by report at hospital discharge (regular discharge or release to non-bed care) or outpatient release that . . . treatment of a service-connected disability resulted in:  (1) Surgery necessitating at least one month of convalescence(;) (2) Surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited) (; or,) (3) Immobilization by cast, without surgery, of one major joint or more."  38 C.F.R. § 4.30(a). 

The award of the temporary total rating is to be made effective from the date of hospitalization and continues "for a period of 1, 2, or 3 months from the first day of the month following such hospital discharge."  38 C.F.R. § 4.30(b).  Additionally, extensions may be granted in increments beyond the initial grant, up to one year.  Id.

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

As noted above, VA may only grant a claimant an extension of his temporary total disability rating for up to one year.  See 38 C.F.R. § 4.30(b).  Moreover, the record shows that the Veteran has already been granted a temporary total disability rating as a result of his October 23, 2007, right knee surgery at all times from October 23, 2007, to August 31, 2008.  Therefore, the below analysis will focus on what the record shows, or does not show, regarding the Veteran's continued need for convalescence through October 23, 2008.   

With the above criteria in mind, the Veteran told the July 2008 VA examiner that while his right knee hurts with walking and he can't put weight on it, he can walk on it.  The examiner next noted that the Veteran did not need an assistive devise for walking, he could stand for 15 to 30 minutes, and he could walk more than a quarter mile but less than a mile.  The examiner also reported that the Veteran was not wearing a knee brace.  The Veteran thereafter reported that his doctor told him he should not work at his job in construction for 6 more weeks.  The Veteran also reported that he can drive and continues to attend nursing school but he cannot climb ladders or stairs.  

On examination, there was mild right knee tenderness and the post-operative scar was mildly tender but well healed.  However, there was no swelling, edema, effusion, weakness, instability, pain with movement, guarding, instability, or evidence of abnormal weight bearing.  The range of motion of the right knee was 0 to 130 degrees with not lost motion after repetition.  It was opined that the right knee was status post meniscectomy with mild to moderate degenerative changes with zero to mild loss of function.  It was also opined that the Veteran did not have any functional limitation on standing or walking.  As to the right knee's impact on the Veteran's daily activities, it was severe as to exercise, sports, and recreation but none as to the other listed activities.

VA treatment records dated from June 2008 to November 2008 document the Veteran's periodic complaints of right knee pain and his treatment with steroid injections.  They also show that he was approved for a total knee replacement.  The records also reported that, while the Veteran worked in construction, he also attends school.  In addition, October 2008 and November 2008 VA treatment records noted that the Veteran was unable to stand for long periods of time, it was recommended that he not do any lifting until after his knee replacement, and he had a permanent functional limitation.  Additionally, a November 2008 VA treatment record both noted his complaints of right knee pain and, on examination, documented a limp with a varus deformity and effusion.  

In October 2008 VA received a statement dated earlier that month from a doctor in surgical services.  The doctor reported that the Veteran should not return to work until he has his right knee replaced and undergoes rehabilitation.  The doctor thereafter reported that the Veteran had the following restrictions:  no squatting, stooping, lifting over 25 pounds, or prolonged standing or walking.

As to the October 2008 statement, the Board finds that it has no probative value as to the issue on appeal.  The Board has reached this conclusion because, while the doctor opined that the Veteran should not return to work because he requires a total knee replacement, he does not opine that the current adverse right knee symptomatology that is the cause for the need for the second knee surgery is the result of the October 23, 2007, knee surgery.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if the expert fairly considered the material evidence seemingly supporting the veteran's position); Also see Madden v. Gober, 125 F.3d. 1477 1481 (Fed. Cir. 1997) (holing that the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence).  In other words, while the Board concedes for the purpose of this decision that the October 2008 doctor competently and credibly opined that the Veteran's adverse right knee pathology as of October 2008 warrants the need to replace that knee, nothing in his statement leads the Board to also conclude that the October 23, 2007, right knee surgery caused the adverse knee pathology that warrants the need to replace that knee.  Id.

Similarly, as to the October 2008 and November 2008 VA treatment records that noted that the Veteran was unable to stand for long periods of time, recommended that he not do any lifting until after his knee replacement surgery, and noted that he had a permanent functional limitation, the records also does not attribute these limitations to the October 23, 2007, right knee surgery more than a year earlier as opposed to the natural progress of his right knee disability.  Therefore, the Board finds that these treatment records also have no probative value.  See Wray, supra; Madden, supra.

As to the other VA treatment records, the Board acknowledges that they document the Veteran's complaints and treatment for right knee pain and receiving steroid injections.  In the latter period, they also provide objective evidence of a limp with a varus deformity and effusion.  The Board also acknowledges the fact that the VA examiner found objective evidence of right knee and right knee scar tenderness as well as a loss of 10 degrees of motion in the knee.  The Board also acknowledges the fact that the VA examiner opined that his right knee had a severe negative impact on exercise, sports, and recreation.

However, the Board also finds that the most probative evidence of record is negative for an indication that the Veteran's right knee continued to have severe post-operative residuals from his surgery almost a year earlier in October 2007.  

In this regard, given the nature of his surgery, the record does not show problems with a stump.  

Likewise, the record does not show an incompletely healed surgical wound.  In fact, while the July 2008 VA examiner opined that his post-operative scar was mildly tender, he thereafter opined that it was well-healed and this medical opinion is not contradicted by any other medical evidence of record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  

Similarly, the record is negative for the need for a body cast because regular weight bearing is prohibited.  In fact, while the Veteran has consistently complained of a problem weight bearing the VA examiner specifically opined, two month prior to September 2008, that there was no evidence of abnormal weight bearing and he did not have any functional limitation on standing or walking.  The VA examiner also opined that the range of motion of the right knee was 0 to 130 degrees - almost normal since full range of motion is 0 to 140 degrees.  See 38 C.F.R. § 4.71a, Plate II (2013).  

As to a need for therapeutic immobilization or the need to use a wheelchair or crutches because regular weight-bearing was prohibited due to the October 23, 2007, right knee surgery, the Veteran testified that he used both a cane and a knee brace since the surgery.  Moreover, the Board finds that he is competent to report on the use of these devises because it comes to him from his own senses.  See Davidson, supra.  Additionally, the Board recognizes the fact that VA treatment records generated outside of the time period considered by this claim document the Veteran's use of a right knee brace. 

However, the issue of whether or not a cane and a knee brace is medically needed because of the October 2007 right knee surgery is a medical question and the Board finds that as a lay person the Veteran is not competent to provide credible evidence as to this different question.  Id.  Additionally, treatment records for the relevant time period covered by this appeal are negative for his being proscribed either devise as a result of his October 2007 right knee surgery.  Moreover, the July 2008 VA examiner specifically opined that the Veteran neither used an assistive devise or a brace.  In this regard, the VA examiner's medical opinions are not contradicted by any other medical evidence of record.  See Colvin, supra.  Similarly, the Board finds the medical opinion by the VA examiner more probative than the lay claims to the contrary from the Veteran.  See Black v. Brown, 10 Vet. App. 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).  Therefore, the Board finds the VA examiner's opinions the most probative evidence of record.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases).  Accordingly, the Board finds that the most probative evidence of record is negative for the continued need for therapeutic immobilization or the need to use a wheelchair or crutches because regular weight-bearing is prohibited due to the October 23, 2007, right knee surgery.  

Likewise, the record is negative for any evidence that the Veteran required house confinement.  In fact, the record shows that while his VA doctor told him he should not be working his job in construction he was nonetheless attending nursing school and reported that he could drive.  

Accordingly, the claim for an extension of a temporary total rating from September 1, 2008, through October 23, 2008, based on the need for convalescence following October 23, 2007, right knee surgery is denied.  38 C.F.R. § 4.30.

In reaching the above conclusions, the Board has not overlooked the Veteran's personal hearing testimony or his and his representative's writings to VA.  Moreover, the Board acknowledges that lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); Charles, supra.  Furthermore, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Id.

However, lay persons are generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998); citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Moreover, the Board finds that whether the Veteran's right knee had severe postoperative residuals is a determination "medical in nature."  Therefore, because neither the Veteran nor his representative is competent to provide evidence as to a complex medical question, their opinions as to whether the Veteran's right knee had severe post-operative residuals are not credible.  Moreover, the Board finds that the lay statements as to this question are outweighed by the record outlined above which is negative for any of the severe post-operative residuals cited to by 38 C.F.R. § 4.30.  Davidson, supra; Jandreau, supra; Buchanan, supra; Charles, supra.   

In reaching the above conclusions, the Board has not overlooked the Veteran and his representative's hearing request that the claimant be granted more than one year of temporary total convalescent on some type of extra-schedular basis.  However, as explained above, the Veteran has been in receipt of a temporary total convalescent rating at all time from October 23, 2007, through September 1, 2008, and does not meet the criteria for a temporary total convalescent rating for the remander of the one year period he is potentially entiled to under 38 C.F.R. § 4.30(b) (i.e., September 1, 2008, through October 23, 2008).  Therefore, the Board finds that it need not discus the claim for additional benefits beyond October 23, 2008. 

Finally, in reaching this decision the Board considered the doctrine of reasonable doubt, however, as the most probative evidence of record is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an extension of a temporary total rating from September 1, 2008, through October 23, 2008, based on the need for convalescence following October 23, 2007, right knee surgery, is denied. 


______________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


